This suit was filed by D.O. Jourdan against the other alleged tenants in common of a certain block of land, seeking a partition of said land. The bill of complaint alleged that on account of the number of interests in said land it could not be divided in kind, and that consequently a sale thereof and division of the proceeds among the owners would be for their best interest. The answer of J.J. Coman, one of the cotenants, specifically denied that the land could not be divided in kind, and that it would be to the best interest of the owners to sell the land for division of the proceeds. The court entered a decree fixing the respective interests of the several alleged cotenants, and ordering a sale of the property for division of the proceeds.
There is no evidence whatever bearing upon the question *Page 621 
of whether or not the land involved is susceptible of partition in kind, and for this reason the decree of the court below must be reversed and the cause remanded. Hilbun v. Hilbun, 134 Miss. 235, 98 So. 593; Shorter v. Lesser, 98 Miss. 706, 54 So. 155; Smith v. Stansel, 93 Miss. 69, 46 So. 538. And in view of the fact that the pleadings, as well as the evidence, are confusing as to the remaining issues attempted to be presented, and the evidence as to the relationship and interest in the land of some of the cotenants, and the circumstances under which possession was taken and held by them, is not fully developed, we have reached the conclusion that the cause should be reversed and remanded generally so that all issues may be clarified upon a retrial of the cause.
Reversed and remanded.